Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                          Document     Page 1 of 16
Case 20-08952   Doc 26    Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                           Document     Page 2 of 16




                   5313
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                          Document     Page 3 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                          Document     Page 4 of 16
             Case 20-08952       Doc 26        Filed 04/29/20 Entered 04/29/20 13:03:27 Desc Main
                                                Document      Page 5 of 16
1:00 PM                                             Ft. Myers ALF, Inc.
                                                                                    BALANCE SHEET
04/07/20                                              Balance Sheet
Cash Basis                                            As of March 31, 2020

                                                                             Mar 31, 20
                   ASSETS
                     Current Assets
                       Checking/Savings
                          US Bank                                                                  34.00

                        Total Checking/Savings                                                     34.00

                        Other Current Assets
                          Construction In Progress
                             0001 Land Costs                                     1,013,277.00
                             0002 Building Construction                             15,845.00
                             0004 Permit & Fee Costs                                21,474.30
                             0005 Pre-Development Costs                            199,502.31
                             0006 Design Fees                                      150,632.73
                             0007 Taxes and Insurance Costs                        109,601.37
                             0008 Financing/Legal Costs                             46,395.00
                             0009 Developer Fee                                    203,770.72
                             CC16 Construction Costs
                                030 Tree/Brush Clearing                      4,397.00

                              Total CC16 Construction Costs                             4,397.00

                           Total Construction In Progress                                   1,764,895.43

                        Total Other Current Assets                                          1,764,895.43

                     Total Current Assets                                                   1,764,929.43

                     Fixed Assets
                        0006 Design Fees                                                      269,602.87

                     Total Fixed Assets                                                       269,602.87

                   TOTAL ASSETS                                                             2,034,532.30

                   LIABILITIES & EQUITY
                      Liabilities
                         Current Liabilities
                            Accounts Payable
                                Accounts Payable                                              370,542.36

                           Total Accounts Payable                                             370,542.36

                           Other Current Liabilities
                             N/P- FT. MEYERS EB-5 FUND, LLC                                 1,800,778.00
                             N/P-CFIG                                                          12,950.93
                             N/P-CFIG-AMEX                                                     23,546.83
                             N/P-Taher Kameli                                                  97,173.50
                             N/P - AEP                                                          2,075.00
                             N/P - Kameli & Associates                                          3,000.00
                             N/P - Kameli Law Group                                            10,000.00

                           Total Other Current Liabilities                                  1,949,524.26

                        Total Current Liabilities                                           2,320,066.62

                     Total Liabilities                                                      2,320,066.62

                     Equity
                       Retained Earnings                                                     -268,492.50
                       Net Income                                                             -17,041.82

                     Total Equity                                                            -285,534.32

                   TOTAL LIABILITIES & EQUITY                                               2,034,532.30




                                                                                                           Page 1
             Case 20-08952        Doc 26        Filed 04/29/20 Entered 04/29/20 13:03:27 Desc Main
                                                 Document      Page 6 of 16
12:59 PM                                             Ft. Myers ALF, Inc.    STATEMENT OF OPERATIONS
04/07/20                                                Profit & Loss
Cash Basis                                             As of March 31, 2020

                                                                                Mar 31, 20
                     Ordinary Income/Expense
                          Expense
                             Administrative
                                Bank Fees                                               609.50
                                Income Tax                                              150.00
                                Insurance Expense                                       378.65
                                Licenses and Fees                                     1,485.92
                                Management Fee                                      132,060.00
                                Office Supplies                                          13.81
                                Penalties/Fees                                          905.00
                                Postage and Delivery                                      4.66
                                Professional Fees
                                   Accounting                                  5,700.41
                                   Legal                                      39,735.67
                                   Other                                      25,000.00

                                  Total Professional Fees                            70,436.08

                                Total Administrative                                         206,043.62

                                Landscaping and Groundskeeping                                     2,025.00
                                Operations
                                  Consulting                                          9,412.50
                                  Design Services                                    16,956.82

                                Total Operations                                              26,369.32

                                Property Management Fees                                      50,000.00
                                Property Tax                                                     819.18
                                Sales and Marketing
                                  Collateral                                              277.20

                                Total Sales and Marketing                                           277.20

                          Total Expense                                                      285,534.32

                     Net Ordinary Income                                                     -285,534.32

                   Net Income                                                                -285,534.32




                                                                                                              Page 1
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27 Desc Main
                          Document     Page 7 of 16
                                                           DECLARATION RE: NO
                                                           CASH-FLOW STATEMENT
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27 Desc Main
                          Document     Page 8 of 16      FEDERAL TAX RETURN
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                          Document     Page 9 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                         Document      Page 10 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                         Document      Page 11 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                         Document      Page 12 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                         Document      Page 13 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                         Document      Page 14 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                         Document      Page 15 of 16
Case 20-08952   Doc 26   Filed 04/29/20 Entered 04/29/20 13:03:27   Desc Main
                         Document      Page 16 of 16
